Citation Nr: 1307488	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  08-39 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left knee disability as a result of surgical treatment provided at a Department of Veterans Affairs (VA) Medical Center (MC) on July 9, 2007 and subsequent post-operative care.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the RO.

The matter was previously before the Board in September 2011 when it was remanded for additional development.  It has returned to the Board for appellate consideration. 

In April 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

The appeal is being remanded to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

In the September 2011 remand, the Board observed that the VA treatment records included a July 5, 2007 informed consent note, which indicated that the full consent document could be accessed through VISTA Imaging.  As a result, the Board directed that the full consent document be obtained and associated with the claims file.

In response to the Board's directives, the RO, on March 2, 2012 associated with the claims file an informed consent note for total left knee arthroplasty dated on July 5, 2007.  

However, upon close inspection of the document, the Board observes that it appears to be the same VA record referenced by the Board in its September 2011 remand.  There is no evidence that the "full consent form (reportedly contained in VISTA imaging)" was actually obtained.   

Given the foregoing, the Board finds that compliance with the September 2011 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate action in order to obtain a copy of the full ,July 5, 2007 consent form for the Veteran's July 9, 2007 left total knee arthroplasty (reportedly contained in VISTA imaging).  If such document cannot be located or does not exist, please so indicate in the record.  

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.   If any benefit sought on appeal remains denied, then the Veteran and his attorney should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


